                                          Case 5:20-cv-00676-BLF Document 15 Filed 04/01/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11     ANTHONY LEE BALDWIN,                             Case No. 20-00676 BLF (PR)
                                  12                   Plaintiff,                         ORDER OF DISMISSAL
Northern District of California
 United States District Court




                                  13             v.
                                  14     DR. L. GAMBOA, et al.,
                                  15                   Defendants.
                                  16

                                  17

                                  18          Plaintiff, a California state prisoner, filed the instant pro se civil rights action
                                  19   pursuant to 42 U.S.C. § 1983. Dkt. No. 1. On January 25, 2021, mail sent to Plaintiff was
                                  20   returned as undeliverable and the words “RTS - paroled” written on the envelope. Dkt.
                                  21   No. 14 at 63. To date, Plaintiff has not provided the Court with a new address and has had
                                  22   no further communication with the Court.
                                  23          Pursuant to Northern District Local Rule 3-11, a party proceeding pro se must
                                  24   promptly file a notice of change of address while an action is pending. See Civ. L.R. 3-
                                  25   11(a). The Court may, without prejudice, dismiss a complaint when: (1) mail directed to
                                  26   the pro se party by the Court has been returned to the Court as not deliverable, and (2) the
                                  27   Court fails to receive within sixty days of this return a written communication from the pro
                                  28   se party indicating a current address. See Civ. L.R. 3-11(b).
                                           Case 5:20-cv-00676-BLF Document 15 Filed 04/01/21 Page 2 of 2




                                   1            More than sixty days have passed since the mail addressed to Plaintiff was returned
                                   2   as undeliverable. The Court has not received a notice from Plaintiff regarding a new
                                   3   address. Accordingly, the instant civil rights action is DISMISSED without prejudice
                                   4   pursuant to Rule 3-11 of the Northern District Local Rules.
                                   5            The Clerk shall terminate any pending motions.
                                   6            IT IS SO ORDERED.
                                   7   Dated: __April 1, 2021_____                       ________________________
                                                                                         BETH LABSON FREEMAN
                                   8
                                                                                         United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27   Order of Dismissal
                                       PRO-SE\BLF\CR.20\00676.Baldwin_dis-LR3
                                  28                                                 2
